EXHIBIT 99.1 B Communications Reports its Financial Results for the Fourth Quarter and Full Year of 2013 Announces net income of NIS 116 million ($33 million) for year ended December 31, 2013 Ramat Gan, Israel – March 6, 2014 – B Communications Ltd. (NASDAQ Global Market and TASE: BCOM) today reported its financial results for the fourth quarter and year ended December 31, 2013. Bezeq’s Results: For the fourth quarter of 2013, the Bezeq Group reported revenues of NIS 2.4 billion ($694 million) and operating profit of NIS 593 million ($171 million). Bezeq’s EBITDA for the fourth quarter totaled NIS 921 million ($265 million), representing an EBITDA margin of 38%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 352 million ($101 million). Bezeq's cash flow from operating activities during the period totaled NIS 935 million ($269 million). Cash Position: As of December 31, 2013,B Communications’ unconsolidated cash and cash equivalents totaled NIS 664 million ($191 million), its unconsolidated total debt was NIS 3.5 billion ($1 billion) and its net debt totaled NIS 2.9 billion ($829 million). B Communications’ Unconsolidated Balance Sheet Data* In millions Convenience translation into U.S. dollars (Note A) December 31, December 31, NIS NIS US$ Short term liabilities Long term liabilities Total liabilities Cash and cash equivalents Total net debt * Does not include the balance sheet of Bezeq. B Communications' refinancing: On February 19, 2014, B Communications announced the closing of its successful private offering of $800 million of 7⅜% Senior Secured Notes due 2021 (the "Notes"). The Notes were offered and sold in the United States to qualified institutional buyers pursuant to Rule 144A under the U.S. Securities Act of 1933, as amended (the "Securities Act") and to certain qualifying investors in offshore transactions, including in Israel, in reliance on Regulation S under the Securities Act. The Notes have been admitted for trading on the system of the Tel Aviv Stock Exchange for trading by institutional investors, known as TACT Institutional. B Communications used the net proceeds from the Notes offering to repay all amounts outstanding under the loans it incurred to acquire its controlling interest in Bezeq and to deposit funds into a debt service account. In addition, B Communications issued a notice that it will redeem all of its outstanding Series A Debentures on March 17, 2014 for the total consideration of NIS 203 million ($58 million). Dividend from Bezeq: In accordance with Bezeq's dividend policy, its Board of Directors recommended the distribution of 100% of its profits for the second half of 2013 as a cash dividend of NIS 802 million ($231 million) to shareholders. The dividend, which is subject to shareholder approval, is expected to be paid on April 23, 2014 to shareholders of record as of April 6, 2014. B Communications’ share of the dividend distribution is expected to be approximately NIS 248 million ($71 million). B Communications’ Fourth Quarter and Full Year Financial Results B Communications’ consolidated revenues for the fourth quarter of 2013 were NIS 2,409 million ($694 million), a 1.6% decrease compared with NIS 2,449 million reported in the fourth quarter of 2012. For the full year 2013, B Communications’ revenues totaled NIS 9,563 million ($2,755 million), a 7% decrease compared to NIS 10,278 million reported in 2012. For both the current and the prior-year periods, B Communications’ consolidated revenues consisted entirely of Bezeq’s revenues. During the fourth quarter of 2013, B Communications recorded net amortization expenses of NIS 133 million ($38 million) related to its Bezeq purchase price allocation (“Bezeq PPA”) in its consolidated financial statements. From April 14, 2010, the date of the acquisition of its interest in Bezeq, until December 31, 2013, B Communications has amortized approximately 60% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. B Communications’ unconsolidated net financial expenses for the fourth quarter of 2013 totaled NIS 64 million ($18 million). These expenses consisted primarily of NIS 57 million ($16 million) of interest and CPI linkage expenses on the long-term loans incurred to finance the Bezeq acquisition and expenses of NIS 17 million ($5 million) related to its publicly-traded debentures. These expenses were offset in part by financial income of NIS 10 million ($3 million) generated by short term investments. B Communications’ unconsolidated net financial expenses for 2013 totaled NIS 236 million ($68 million). These expenses consisted primarily of NIS 223 million ($64 million) of interest and CPI linkage expenses on the long-term loans incurred to finance the Bezeq acquisition and NIS 57 million ($16 million) of expenses related to its publicly traded debentures. These expenses were offset in part by financial income of NIS 35 million ($10 million) generated by short term investments. B Communications’ net income attributable to shareholders for the fourth quarter of 2013 was NIS 3 million ($1 million) compared to NIS 17 million in the fourth quarter of 2012. For the full year 2013, B Communications’ net income attributable to shareholders totaled NIS 116 million ($33 million) compared to NIS 46 million reported in 2012. 2 B Communications’ Unconsolidated Financial Results Convenience Convenience translation into translation into Quarter ended U.S. dollars Year ended U.S. dollars December 31, (Note A) December 31, (Note A) NIS NIS US$ NIS NIS US$ Revenues - Financial expenses, net ) Other expenses (3
